          Case 1:19-cv-03265-CKK Document 11 Filed 11/14/19 Page 1 of 9



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

CENTER FOR PUBLIC INTEGRITY     |
                                |
      Plaintiff,                |
                                |
v.                              |                             Civil Action No. 19-3265 (CKK)
                                |
U.S. DEPARTMENT OF DEFENSE      |
                                |
and                             |
                                |
OFFICE OF MANAGEMENT AND BUDGET |
                                |
      Defendants.               |

                       PLAINTIFF’S REPLY IN SUPPORT OF ITS
                      MOTION FOR A PRELIMINARY INJUNCTION

       Plaintiff, the Center for Public Integrity, replies to Defendants’ Opposition as follows:

       Plaintiff recognizes that the granting of a preliminary injunction in a Freedom of

Information Act (“FOIA”) lawsuit is an extraordinary remedy. But the ongoing impeachment

inquiry in the House of Representatives is an even more extraordinary and momentous

occurrence in American history and has created a compelling need for prompt production of the

records Plaintiff has requested. Compare American Oversight v. U.S. Department of State, 2019

WL 5665930, at *4 (D.D.C., Oct. 25, 2019). Defendant DoD has acknowledged that it has

already reviewed the requested documents, which it estimates to be substantially less than 500

records. Given the gravity of the impeachment proceedings and the potential importance of the

records to the public's ability to assess the president's conduct, the expedited release of those

records is plainly warranted.
         Case 1:19-cv-03265-CKK Document 11 Filed 11/14/19 Page 2 of 9



                                          ARGUMENT

I.     DEFENDANTS HAVE NOT CAST DOUBT ON PUBLIC INTEGRITY’S
       LIKELIHOOD OF SUCCESS ON THE MERITS.

       Plaintiff’s Motion for a Preliminary Injunction seeks production of “all non-exempt,

responsive portions of records responsive to Public Integrity’s requests” on an accelerated

schedule. Defendants have not disputed — and cannot dispute — that the FOIA requires them to

make such a production. The only effect of the preliminary injunction is to require an earlier date

than Defendants prefer, which the unusual circumstances here warrant.

       Despite Defendants’ contention that Plaintiff is seeking the equivalent of “a final

judgment on the merits” (see Defs.’ Opp., at 12-13), Plaintiff has asked for more limited relief.

Production pursuant to a preliminary injunction would necessarily include only the records that

Defendants have determined are responsive and non-exempt. At a later stage, typically in FOIA

cases at the summary judgment stage, any of Defendants’ withholdings or redactions would be

subjected to judicial review. Plaintiff is therefore using the preliminary injunction procedure

exactly as it was intended and is not attempting to circumvent a final judgment on the merits as

Defendants assert.

       Defendants speculate, without substantiation, that “many of the responsive records are

likely to be statutorily exempt from production.” Defs.’ Opp., at 18. If some information is

exempt, Defendants nevertheless have a statutory obligation to produce the segregable non-

exempt portions. 5 U.S.C. § 552(b). The proportion of exempt to non-exempt material is

irrelevant. Release of even portions of records constitutes success on the merits.
           Case 1:19-cv-03265-CKK Document 11 Filed 11/14/19 Page 3 of 9



         Plaintiffs’ requests merit expedited processing under the FOIA. Plaintiff has no record of

receiving the September 27 letter by which Defendant DoD denied expedited processing status, 1

but the grounds stated in the letter (Herrington Decl., Attachment B) are in any case deficient.

Plaintiff’s request noted that “the topic of the Defense Department’s handling of the Ukraine

Security Assistance program is a matter of immediate concern to the American public, given

extensive media interest in the fate of the program and the pressures placed upon the department

regarding this program. These matters are the subject of imminent congressional hearings and

action.” Complaint, Exhibit A. Defendant DoD’s actions in collecting records related to military

aid to Ukraine (see Herrington Decl., at ¶¶ 7-8 and Attachment A) demonstrate that it was aware

of the public and congressional interest in this subject. Despite Defendants’ claim that

“Plaintiff’s requests for expedited processing failed to show that Plaintiff is primarily engaged in

disseminating information” (Defs.’ Opp., at 16), Plaintiff’s requests in fact stated that it is

“primarily engaged in disseminating information” and provided detailed substantiation that

Plaintiff “is a news media organization.” Complaint, Exhibit A. Defendant OMB admits that it

“has not acted on Plaintiff’s request for expedited processing” (Walsh Decl. at ¶ 10), despite the

statutory requirement to do so within 10 days of the request. 5 U.S.C. § 552(a)(6)(E)(ii)(I).



II.      THERE IS AN URGENT NEED FOR THE PUBLIC TO OBTAIN THE
         REQUESTED RECORDS AS SOON AS POSSIBLE.

         Defendants' contention that Plaintiff has failed to show “that the information [requested]

has a particular value that would be lost if not processed on an expedited basis” (Defs.’ Opp., at



1
 In addition, counsel for Plaintiff on October 30, 2019, made telephone inquiries about the status of Plaintiff’s
requests. See also Walsh Decl., at ¶ 8 (telephone inquiry to OMB). An action officer at DoD’s FOIA Requester
Service Center for the Offices of the Secretary of Defense and Joint Staff confirmed receipt of Plaintiff’s request to
DoD but said she could not tell counsel whether there had been a determination on the request for expedited
processing.
            Case 1:19-cv-03265-CKK Document 11 Filed 11/14/19 Page 4 of 9



16) is false. A formal impeachment inquiry has already begun in the House of Representatives

relating directly to the records requested by Plaintiff, which seek to discover why OMB placed a

hold on Congressionally approved aid to Ukraine. The unavailability of the requested records has

already impaired the ability of the public to understand and participate in this process. Every day

until the records are released exacerbates that impairment. 2

         Defendants suggest that there is no harm as long as they produce responsive records

before the end of the impeachment inquiry and any Senate impeachment trial. See Defs.’ Opp., at

20. Such a view completely misunderstands the situation. The public has an interest — indeed a

First Amendment right — in being able to petition the government, including members of

Congress. Plaintiff does not presume to know whether information in the requested records

would strengthen or weaken the case for impeachment, which is a matter of politics as much as

law. But citizens on any side of the issue would be able to more intelligently communicate their

opinions to their elected representatives if they possessed that information. If the House were to

vote to impeach before Defendants produce the records, citizens opposed to impeachment would

be particularly aggrieved, notwithstanding the possibility of acquittal in the Senate. Likewise, if

the House votes not to impeach, those favoring impeachment would be aggrieved if they lack the

relevant information.

         Defendants contend that Plaintiff — and the American public for that matter — should be

content with receiving a wholly undefined "initial production of responsive records" by

December 20, which Defendants themselves acknowledge may be a matter of days before or

after the impeachment process is completed. Under Defendants' position, they could produce the

vast bulk of the responsive documents after the impeachment inquiry is over, depriving the


2
  The public interest in receiving this information and the irreparable harm to Public Integrity if it cannot report this
information to the public are two sides of the same coin. Therefore they will not be discussed separately.
             Case 1:19-cv-03265-CKK Document 11 Filed 11/14/19 Page 5 of 9



citizenry of potentially critical information relating to the proceeding at a time in which they

could petition their members of Congress to take appropriate actions. Defendants’ argument that

the American people should be satisfied with a mere sliver of relevant information regarding a

matter as critical as impeachment is wholly unpersuasive.

           In short, there is clearly “an urgency to inform the public about an actual or alleged

Federal Government activity.” 5 U.S.C. § 552(a)(6)(E)(v)(II). Obtaining this information after

important proceedings have been completed would indeed cause harm of an irreparable sort.

Compliance with the deadline Plaintiff requests is essential to allow fully informed participation

of the citizenry in the impeachment process, thereby fulfilling the very purpose of the FOIA

statute.



III.       DEFENDANTS HAVE NOT OFFERED A PRODUCTION SCHEDULE THAT
           ACCOMMODATES THE URGENT PUBLIC INTEREST IN RELEASE OF THE
           REQUESTED RECORDS.

           Defendants’ offer to “make an initial production … by December 20” (See Defs.’ Opp.,

at 10) is without substance. Defendants have declined to commit to releasing any minimum

volume of records in that initial production, or to provide any deadline for completing

production.

           Defendants’ assertion that they have “establish[ed] that it would not be practicable to

produce all responsive, non-exempt records by December 12th” (Defs.’ Opp., at 17) is belied by

their own declarations. For example, the Declaration of Mark Herrington for Defendant DoD (at

¶ 10) acknowledges that he has already collected roughly 500 responsive documents, reviewed

them and determined that the number of documents requiring processing will “likely … lessen

substantially” because of duplication. In essence, Defendant DoD would have this Court believe

that it is simply not possible for it to process several hundred documents relating to a matter as
         Case 1:19-cv-03265-CKK Document 11 Filed 11/14/19 Page 6 of 9



critical as impeachment within several weeks as proposed by Plaintiff. This position strains

credulity and establishes nothing more than DoD's desire to delay production of information that

goes to the heart of an ongoing impeachment proceeding.

       Defendants’ claim that the records require substantial additional processing time is not

warranted. The DoD documents were collected in early October, and processing commenced

immediately. Herrington Decl., at ¶¶ 7-8. In testimony three weeks ago to the Permanent Select

Committee on Intelligence, which is leading the House impeachment inquiry, Deputy Assistant

Secretary of Defense for Russia, Ukraine, and Eurasia Laura Cooper said that “the way that the

Department of Defense is handling the requests for information, both for the subpoena but also a

number of Freedom of Information requests…is to have the Joint Service Provider, we call it

JSP, our IT professionals, do a document pull.” Deposition of Laura Katherine Cooper,

reproduced at https://context-cdn.washingtonpost.com/notes/prod/default/documents/8c6fd38b-

3a93-4367-99b1-bb41dad255ad/note/39e5b021-476c-4491-85f1-9c90063ecedb.pdf, at p. 39. In

her testimony, which occurred on Oct. 23, Cooper went on to say that “The vast majority of our

documents are electronic. We keep almost no paper records anymore of anything. So the fact that

the IT staff are pulling these documents behind the scenes means that we as individuals, or I

personally, have not had to take any specific action.” Id. She testified that the documents had

been sufficiently well-organized by the time she was speaking — three weeks ago — to enable

her to review them beforehand. Id.

        Plaintiff believes the documents it has requested are included in those already collected

and organized for the benefit of Cooper’s testimony and for the purpose of DoD and OMB

responses to other requests, including those made by Congress and already provided to

lawmakers. In some respects Plaintiff’s requests are narrower than those by other news media,
            Case 1:19-cv-03265-CKK Document 11 Filed 11/14/19 Page 7 of 9



according to Defendants’ Opposition, making a quick response to Plaintiff’s request more

reasonable. Plaintiff is seeking, for example, highly specific communications involving the DoD

comptroller’s office, and some narrow communications involving the defense secretary and

deputy defense secretary, not “all records related to the ‘freeze’ on Ukraine aid,” as another news

organization has requested. See Walsh Decl., at ¶ 16. (Plaintiff notes, however, that its two

requests are not precisely identical, and that Defendants are not accurate in suggesting that

“DoD’s responsive records will be the same as OMB’s” in their entirety. Defs.’ Opp., at

10.) Nonetheless, the idea that eliminating duplication in just 500 email documents, which have

already been collected and organized, would take more than a day or two of work seems

incredible. And once this is done processing should be swift and straightforward, since Mr.

Herrington predicts the actual number of documents remaining would be “substantially” fewer

than 500.

         Moreover, despite persistent backlogs of requests for many years, 3 Defendant DoD, like

many other federal agencies, has not responded by devoting significant new resources to

processing FOIA requests. Instead they argue that processing even the most urgent requests must

be constrained by the level of resources they themselves have allocated, and they attempt to pit

one group of FOIA requesters against others, in competition for their limited resources.

        Federal courts can insist that agencies accommodate the public interest in particular

cases. For instance, earlier this year a court found with respect to DoD “that a 5,000-page-per-

month processing rate remains ‘practicable’ for FOIA purposes, even if meeting this demand

calls upon DOD to augment, temporarily or permanently, its review resources, human and/or

technological.” Open Soc'y Justice Initiative v. Cent. Intelligence Agency, No. 19 Civ. 1329


3
 FOIA processing statistics are available at https://open.defense.gov/Transparency/FOIA/DoD-Annual-Reports-to-
AG/ or https://www.foia.gov/data.html.
          Case 1:19-cv-03265-CKK Document 11 Filed 11/14/19 Page 8 of 9



(PAE), 2019 WL 3561889 (S.D.N.Y. Aug. 6, 2019). In short, production by December 12 of

what the Defendant claims is “substantially” fewer than 500 pages is indeed “practicable.” When

courts have found that a preliminary injunction is warranted in FOIA cases, they have typically

ordered production within a relatively short amount of time. See, e.g., Elec. Frontier Found. v.

Office of the Dir. of Nat'l Intelligence, 542 F. Supp. 2d 1181, 1187 (N.D. Cal. 2008) (preliminary

injunction requiring production within 13 and 17 days); Washington Post v. Department of

Homeland Security, 459 F. Supp. 2d 61 (D.D.C. 2006) (preliminary injunction requiring

production within 10 days); Aguilera v. FBI, 941 F. Supp. 144 (D.D.C. 1996) (30 days); Cleaver

v. Kelley, 427 F. Supp. 80 (D.D.C. 1976) (21 days).

       If the timely production of substantially fewer than 500 documents is not warranted in a

matter as consequential as presidential impeachment, it is hard to imagine any circumstances in

which expedited production would be appropriate. This is not a circumstance in which Plaintiff

is seeking the impossible or impractical from the government. It is simply asking the government

to expedite production of a relative handful of documents by a matter of weeks so that the

American public can have access to information critical to their assessment of whether the

President of the United States should remain in office. This is not an abuse of the FOIA statute,

as the government suggests, but rather a reasonable effort to ensure its purpose is fulfilled.

       Defendants opine that granting relief to Plaintiff in this case would encourage other FOIA

requesters to bring lawsuits. That is possible. But the solution is not for the Court to deny the

remedy appropriate for this plaintiff’s case. Defendants must instead meet their legal obligations

to all requesters who have presented proper requests for expedited processing.
         Case 1:19-cv-03265-CKK Document 11 Filed 11/14/19 Page 9 of 9



                                        CONCLUSION

       For the foregoing reasons, Public Integrity asks the Court to order that Defendants

produce all non-exempt, responsive portions of records responsive to Public Integrity’s requests

by December 12, 2019, or by such date as the Court deems appropriate.



                                             Respectfully submitted,


                                                    /S/
                                             Peter Newbatt Smith
                                             D.C. Bar #458244
                                             Center for Public Integrity
                                             910 17th Street, N.W., 7th Floor
                                             Washington, DC 20006-2606
                                             202-481-1239
                                             psmith@publicintegrity.org

                                             Attorney for Plaintiff
